 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 3, 2009, is by and
between China Direct, Inc. (the “Company” or “China Direct”), having its main
office at 431 Fairway Drive Suite 200, Deerfield Beach, FL 33441 and Huaqin Chen
(“Employee” or “you”).


WHEREAS, the Company is engaged in the business of managing Chinese entities and
providing consulting services to Chinese businesses;


WHEREAS, the Company desires to employ Employee and to enter into an Agreement
embodying the terms of such employment; and


WHEREAS, Employee desires to accept such employment and enter into such
Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:


1. Term of Employment.  Your employment with the Company will be on an at-will
basis.  This means that although we hope your tenure with us will be long and
rewarding, your employment is for no specified period of time. You may decide to
leave your employment at any time and for any reason. Similarly, the Company
may, in its discretion, at any time and for any lawful reason choose to end your
employment.  If you decide to resign from the Company, you agree to provide the
Company with at least 10 business days notice.


2. Position and Location.


A. Position.  Effective on April 1, 2009 (the “Commencement Date”) Employee
shall serve as Controller.  At all times, Employee shall have such duties and
authority as are commensurate with Employee’s then position and shall report to
the management of the Company.  Employee represents and warrants to the Company
that he is free to accept employment with the Company as contemplated herein and
has no other written or oral obligations or commitments of any kind or nature
which would in any way interfere with Employee’s acceptance of employment
pursuant to the terms hereof or the full performance of Employee’s obligations
hereunder or the exercise of Employee’s best efforts in Employee’s employment
hereunder.  In the event that Employee is not retained by the Company, the
Company will not be deemed to be in breach of this Agreement.


B. Time Devoted.  During the Employment Term, Employee will devote such time and
efforts as may be necessary or appropriate to fulfill Employee’s duties and
responsibilities hereunder.  Employee agrees to devote substantially of
Employee’s time and efforts to the performance of Employee’s duties as an
employee of the Company and, during Employee’s employment by the Company, shall
not, directly or indirectly, act for the benefit of any person, firm or
corporation other than the Company.  Employee also agrees that he is not now,
nor will he be, concerned, connected or otherwise affiliated with any other
business pursuit whatsoever without the prior written consent of the Company.


C. Principal Offices.  Unless otherwise mutually agreed by the parties,
Employee’s principal offices shall be located at the Company’s headquarters in
Broward County or its surrounding counties in Florida.



 

--------------------------------------------------------------------------------

 

D. Compliance with Laws.  Employee acknowledges that the Company is subject to
various laws, statutes and high ethical standards by reason of the nature of its
business activities, and Employee agrees to fully comply with all laws, rules
and statutes and ethical standards applicable to the Company.


3. Employee Benefits.  Following an initial 90 day trial period, Employee shall
be entitled to participate in the Company’s employee benefit plans as in effect
from time to time.  During each fiscal year of the Company, Employee shall be
entitled to reasonable vacation time, provided that Employee shall evidence
reasonable judgment with regard to appropriate vacationing scheduling.  Subject
to the foregoing, Employee shall be entitled to vacation time as delineated in
the Employee Handbook, with any unused vacation time to lapse as of the
conclusion of the related fiscal year, unless the Board of Directors shall
authorize the accruing of such unused vacation time.


4. Business Expenses.  During the Employment Term, reasonable business expenses
incurred by Employee in the performance of Employee’s duties hereunder shall be
reimbursed by the Company in accordance with Company policies.


5. Compensation.


A. Salary Compensation: Employee shall receive an annual salary of $80,000.00 or
$6,666.66 per month, paid on the first business day of each month for the prior
month’s employment.  the Company shall deduct from amounts to which Employee is
entitled all applicable federal, state and local taxes and other charges, which
it may now or hereafter be required to deduct as a matter of law or otherwise
within the discretion of the Company, so long as the exercise of such discretion
is permitted under applicable federal and state law.


B. Bonus Compensation: The Company may, in the discretion of and subject to
approval of the Compensation Committee of the Board of Directors, award Employee
a bonus of up to 20% of Employee’s cash salary.  The Bonus Compensation may be
in the form of securities or cash.


C. Equity Compensation: The Company shall grant to Employee a Restricted Stock
Award (the "RSA’s") amounting to 10,000 shares of common stock of China Direct,
Inc.  The RSA’s will vest in accordance with the following schedule:



 
●
2,500 shares will vest on April 3, 2010;
 
●
2,500 shares will vest on July 3, 2010;
 
●
2,500 shares will vest on October 3, 2010; and
 
●
2,500 shares will vest on January 3, 2011.



RSA’s shall vest so long as Employee remains employed with China Direct, Inc.
and in accordance with the terms and conditions set forth in the Company’s
Restricted Stock Agreement as approved by the Company’s compensation committee.


6. Representations and Warranties.  Employee hereby represents, warrants and
agrees that: (i) Employee has required the necessary approval to be employed by
the Company; (ii) all statements, representations and warranties made by
Employee in the Employment Application Form in connection with Employee’s
employment by the Company are true, correct and complete in all respects; and
(iii) Employee is under no contractual or other restriction or obligation that
would be violated by Employee’s employment by the Company.  Furthermore,
Employee agrees to notify the Human Resources Department promptly (Within 5
business days) if the information furnished in Employee’s Employee Application
Form or Employee Contact Form has changed.

 
- 2 -

--------------------------------------------------------------------------------

 



7. Compliance with Laws. Employee hereby agrees that, so long as Employee is
employed by the Company, Employee will comply with all statutes, laws, rules and
regulations of the SEC or various securities exchanges to which the Company is,
or may become in the future, a member and all other applicable federal, state
and local agencies and authorities, as well as all written internal rules,
regulations and procedures established by the Company and in effect and subject
to change from time to time.  Employee also agrees that Employee will promptly
notify, no later than one (1) business day, the highest ranking the Company
Employee as reflected on the organizational chart in the event Employee becomes
aware of or is put on notice concerning any violation of or non-compliance with
any of the above laws, rules or regulations or the commencement of any action,
suit, proceeding or investigation involving Employee or the Company.  Without
limiting the foregoing, Employee hereby acknowledges that Employee has received
a copy of the Company's Employee Handbook, has both read and understood such
policies and will comply with same in all respects.


8. Confidentiality. Employee acknowledges and agrees that, during the period of
Employee’s employment by the Company, Employee will have access to confidential,
proprietary, strategic and sensitive information relating to the Company's
business and affairs and the business and affairs of its affiliates and clients,
including, without limitation, materials used for identifying clients, client
information and lists, information concerning ongoing and potential assignments,
internal operating procedures, business plans, projections, valuations
techniques, financial models and research data.  Employee also acknowledges and
agrees that such information is special and unique to the Company and its
affiliates and clients.  Employee hereby agrees and convenes that, without the
Company's prior written permission, Employee will not, directly or indirectly,
publish, disclose or make accessible to any other person, firm, corporation,
organization or entity, including, without limitation, any member of Employee’s
family, either during or after the period Employee is employed by the Company,
any confidential, proprietary, strategic or sensitive information whatsoever
relating, directly or indirectly, to the Company's clients, including such
clients’ names, business, or affairs or the business or affairs of any of the
Company's affiliates or clients, that Employee may learn or initiate and develop
a business relationship with during Employee’s employment by the Company,
whether or not such information is specifically designated as confidential,
proprietary, strategic or sensitive.  In addition, Employee agrees to return to
the Company all tangible evidence of such information in their original form
(paper, electronic or magnetic), which may be in Employee’s possession, custody
or control prior to or at the termination of Employee’s employment.


Employee will not at any time (whether during or after Employee’s employment
with the Company) disclose or use for Employee’s own benefit or purposes or the
benefit or purposes of any other person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
other than the Company and any of its subsidiaries or affiliates, any trade
secrets, information, data or other confidential information relating to
customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, manufacturing processes,
financing methods, plans or the business and affairs of the Company, generally,
or of any subsidiary or affiliate of the Company, except in the performance of
Employee’s duties hereunder or in compliance with legal process; provided,
however, that the foregoing shall not apply to information which is not unique
to the Company, or which is generally known to the industry or the public other
than as a result of Employee’s breach of this covenant.  In the event that
Employee is compelled by legal process to disclose confidential information,
Employee shall give prompt written notice to the Company to allow the Company
the opportunity to object to or otherwise resist such order.  Employee agrees
that upon termination of Employee’s employment with the Company for any reason,
Employee will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom
in any way relating to the business of the Company and its affiliates, except
that Employee may retain personal notes, notebooks and diaries that do not
contain confidential information of the type described in the preceding
sentence.  Employee shall be bound by the nondisclosure provisions of this
Section 8.

 
- 3 -

--------------------------------------------------------------------------------

 

Employee further agrees that Employee will not retain or use for Employee’s
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of the Company or its
affiliates.


9. Non-Solicitation. Employee hereby further agrees that, for a period of five
(5) years after the effective date of the termination of Employee’s employment
by the Company for any reason (or for no reason), Employee shall not, directly
or indirectly, do any of the following: (i) reveal the name of, contract,
solicit, persuade, interfere with or endeavor to entice away from the Company or
any of its affiliates, any of their respective clients, agents, representatives
or employees; or (ii) employ or offer to employ any person who, at any time up
to the effective date of such termination, was an employee, agent or
representative employed or retained by the Company or any of its affiliates
within a period of one (1) year after such person is no longer employed or
retained by the Company or any of its affiliates.  Provided, however, that the
restriction set forth in clause (i) above shall not apply to the solicitation of
any of the clients serviced by Employee while employed at the Company.  The
parties hereto agree that nothing in this Agreement shall restrict or prohibit
the Company from soliciting any or all clients serviced by Employee while
Employee was employed at the Company.


10. Arbitration; Temporary and Provisional Relief. In consideration of
Employee’s employment by the Company, Employee hereby understands and agrees to
submit to final and binding arbitration any and all claims, controversies and
disputes of any nature whatsoever arising out of or related in any way to this
Agreement or to Employee’s employment by the Company, including, without
limitation, any and all claims, controversies and disputes related to Employee’s
hiring, the terms of Employee’s employment or the termination of Employee’s
employment.  Employee specifically agrees, without limiting the interpretation
of this section, to forego litigation and to submit to binding arbitration all
claims, controversies and disputes under the following: 1) Title VII (Equal
Employment Opportunity Act); 2) the Federal Age Discrimination Employment Act
(ADEA), 3) any other applicable employment or human rights laws, rules and
regulations, including, without limitation, any city and state laws; and 4) the
Employee Retirement Income Security Act (ERISA).  Said arbitration shall be
under the rules and auspices of a third party which the Company, in its sole
discretion, shall elect.


11. Notwithstanding the provision of Section 10 above, in connection with any
breach by Employee of the Sections above, Employee hereby understands and agrees
that the Company may, at any time prior to the initial arbitration hearing
pertaining to such dispute or controversy, seek, by application to the United
States District Court for the of Florida or the Supreme Court of the State of
Florida for the County of Palm Beach, any such temporary or provisional relief
or remedy provided for by the laws of the United States of America or the laws
of the State of Florida as would be available in an action based upon such
dispute or controversy in the absence of an agreement to arbitrate.  The parties
acknowledge and agree that it is their intention to have any such application
for temporary or provisional relief decided by the court to which it is made and
that such application shall not be referred to, removed to or settled by
arbitration.  No such application to said court for temporary or provisional
relief, nor any act or conduct by either party in furtherance of or in
opposition to such application, shall constitute a relinquishment or waiver of
any right to have the underlying dispute or controversy, with respect to which
such application is made, subject to final and binding arbitration in accordance
with Section 10 above.


In the event of an arbitration or federal or state court proceeding between the
Company and Employee, the Company will have the right to seek from Employee
reasonable attorneys’ fees and any and all fees, costs, expenses and
disbursements incurred in respect of any such arbitration or federal or state
proceeding.



 
- 4 -

--------------------------------------------------------------------------------

 

12. Indemnification.  Employee hereby agrees that Employee will be responsible
for, will pay and will fully indemnify the Company for, and will hold the
Company harmless from any and all losses, claims, damages, penalties, judgments,
awards, liabilities, cost, expenses and disbursements, including, without
limitation, attorney's fees and the fees, costs, expenses and disbursements
incurred in respect of any action, suit, proceeding or investigation, incurred
by the Company based upon, arising out of or in connection with Employee’s
negligent or reckless  actions, including but not limited to: (i) Employee's
failure to comply with instructions received from any customer client or
professional resource including but not limited to resources both internal and
external to the Company (ii) Employee's failure to comply with any provision of
any applicable federal or state securities or other law, rule or regulation,
internal rules, policies or procedures, as described above; and (iii) Employee’s
failure to comply with any provision of this Agreement.  the Company agrees that
Employee’s indemnification will pertain solely to accounts and customers
directly serviced by Employee.


Without limiting the generality of the foregoing, Employee shall be directly and
primarily liable to the Company for the failure of any customer or client
serviced by Employee to deliver to the Company any and all securities or funds
required to properly close or settle any securities sale or purchase
transaction.  Employee expressly understands and agrees that the Company may, at
its discretion, deduct from any Compensation due, Salary or otherwise, to
Employee as a result of the provisions of this Section 12.


13. Authority. Employee shall have no authority to assume or create any
obligation or responsibility whatsoever, express or implied, on behalf of, or in
the name of, the Company, any of its subsidiaries or its clients.


14. Survival.  The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive Employee's
termination of employment, irrespective of any investigation made by or on
behalf of any party.
 
  15. Termination.


A. By Company for Cause, Death or Disability or by Employee’s Voluntary
Resignation.


i. The Employment Term and Employee’s employment hereunder may be terminated by
the Company for Cause, Death or Disability and shall terminate automatically
upon Employee’s resignation.


ii. For purposes of this Agreement, “Cause” shall mean (A) willful malfeasance
or willful misconduct by Employee in connection with Employee’s employment, (B)
failure of Employee to perform Employee’s material duties under this Agreement
after notice of Employee’s failure to so perform, written or otherwise (other
than as a result of physical or mental incapacity), (C) Employee’s material
willful and knowing breach of the Agreement that remains uncured for a period of
ten (10) business days following Employee’s notice from the Company describing
such breach, written or otherwise (D) committing or participating in an
injurious act, gross neglect or material omission of responsibilities hereunder
after notice thereof, written or otherwise, which remains uncured for a period
of ten (10) business days following Employee’s receipt of notice from the
Company, written or otherwise, describing such breach; or (E) engaging in a
criminal enterprise involving moral turpitude, embezzlement, or conviction of an
act or acts constituting a felony under the laws of the United States or any
state thereof.  For the purposes of this Agreement, no act, or failure to act,
on Employee’s part shall be considered “willful” unless done or omitted to be
done by him not in good faith and without reasonable belief that Employee’s
action or omission was in the best interests of the Company.  The date of
termination for a termination for Cause shall be the date indicated in the
Notice of Termination.



 
- 5 -

--------------------------------------------------------------------------------

 

iii. For purposes of this Agreement, “Disability” shall mean Employee’s
inability to perform Employee’s material duties for a period of at least three
(3) consecutive months or an aggregate of five (5) months in any twenty-four
(24) month period as a result of a physical or mental incapacity.  The Company
may terminate Employee due to Disability on thirty (30) days prior written
notice given during the period Employee is unable to perform Employee’s material
duties as a result of a physical or mental incapacity; provided, however, that
Employee has not returned to the performance of Employee’s material duties prior
to the end of the applicable three (3) month or five (5) month period described
above.


iv. If Employee’s employment is terminated by the Company for Cause, Death or
Disability or if Employee resigns, Employee shall be entitled to receive the
following benefits:


(i) the Base Salary through the date of termination;


(ii) any Sign-On or Annual Bonus earned, but unpaid, as of the date of
termination for any previously completed fiscal year;


(iii) reimbursement for any unreimbursed business expenses incurred by Employee
in accordance with Company policy prior to the date of Employee’s termination;
and


(iv) such Employment Benefits, if any, as to which Employee may be legally
entitled under the employee benefit plans and equity plans of the Company (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).


Following such termination of Employee’s employment by the Company for Cause,
Death or Disability or resignation by Employee, except as set forth in this
Section, Employee shall have no further rights to any compensation or any other
benefits under this Agreement or any other severance plan, severance policy or
severance arrangement of the Company or its affiliates, except as provided in
this Agreement.


B. By the Company Without Cause.


i. The Employment Term and Employee’s employment hereunder may be terminated by
the Company without Cause.


ii. If Employee’s employment is terminated by the Company without Cause (other
than by reason of Death or Disability), Employee shall be entitled to:


iii. receive the Accrued Rights; and


iv.  receive continued payment of the Base Salary for two weeks following date
of termination.


Following Employee’s termination of employment by the Company without Cause
(other than by reason of Employee’s Death or Disability) or by Employee’s
resignation, Employee shall have no further rights to any compensation or any
other benefits under this Agreement or any other severance plan, severance
policy or severance arrangement of the Company or its affiliates except as
provided in this Agreement.



 
- 6 -

--------------------------------------------------------------------------------

 

C. Notice of Termination.  Any purported termination of employment by **the
Company or by Employee (other than due to Employee’s Death or Disability) before
the expiration of the Employment Term shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 19.G.
hereof.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.


16. Modification.  This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter and may be modified only
by a written instrument duly executed by each party hereto.


17. Waiver.  Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be waiver of any other breach
of such provision or of any breach of any other provision of this
Agreement.  The parties hereto expressly understand and agree that failure of a
party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.  Any waiver by either party must be agreed to by the other
party and in writing.


18. Assignment; Binding Effect.  Employee's rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, such rights
shall not be subject to commutation, encumbrance, or the claims of Employee's
creditors, and any attempt to do any of the foregoing shall be void.  The
provisions of this Agreement shall be binding upon an inure to the benefit of
Employee and Employee’s heirs and personal representatives, and shall be binding
upon and inure to the benefit of the Company and its successors and assigns.


19. Miscellaneous.  This is not an employment agreement for a specified
term.  Employee expressly acknowledges that Employee’s employment by the Company
is "at will," and that nothing contained herein shall confer upon him any right
to continue in the employ of the Company or interfere in any way with the right
of the Company to terminate Employee’s employment at any time for any reason (or
for no reason).  Employee agrees that the existence of this Agreement, and the
terms and conditions hereof, shall be kept strictly confidential and shall not
be disclosed to any person, entity or organization, except pursuant to court
order, regulatory request or to the Company senior management or to the
Legal/Compliance.


A. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to conflicts of
laws principles thereof.


B. Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Employee by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified or amended except by written instrument signed by the parties hereto.


C. No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.



 
- 7 -

--------------------------------------------------------------------------------

 

D. Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


E. Successors; Binding Agreement.  This Agreement shall be binding upon the
parties hereto, their heirs, legal representatives, successors and
assigns.  This Agreement shall not be assignable by Employee, but shall be
assignable by the Company in connection with the sale, transfer or other
disposition of its business or to any of the Company’s affiliated, controlled or
other companies under common control with the Company.


F. Headings.  The headings of this Agreement are for convenience only and shall
not control or affect the meaning or construction or limit the scope or intent
of any of the provisions of this Agreement.


G. Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.




If to the Company:               China Direct, Inc.
431 Fairway Drive Suite 200
Deerfield Beach, Fl 33441


If to Employee:                      Huaqin Chen
705 Pierce Court
Rock Hill, SC 29730


H. Independent Counsel.  The Company and Employee agree that each of them have
been, or were advised and fully understand, that they are entitled to be
represented by independent legal counsel with respect to all matters
contemplated herein from the commencement of negotiations at all times through
the execution hereof.


The parties hereto understand and agree that this Agreement is contingent upon
the successful completion of a standard third party background investigation,
based on the employment application Employee will complete upon starting
Employee’s employment.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ACCEPTED AND AGREED TO:


China Direct, Inc.
 
/s/ James Wang
______________________________________
James Wang, Chief Executive Officer
 
Name
 
/s/ Huaqin Chen
________________________________________
Huaqin Chen
 
